Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 October 2022 have been fully considered but they are not persuasive.
First, applicant attempts to argue an unexpected result of the claimed invention, requiring that the cell maintains a hydrostatic pressure up to 50 pounds per square inch (psi), over the prior art Shirasawa (US 2012/0208054 A1) and Sasaoka (US 2014/0170468 A1), which teach pressurizing a battery at 1.4-569 psi and 14-1450 psi, respectively. Applicant indicates on page 8 of the remarks that the pressurization ranges of Shirasawa and Sasaoka are “substantially broader and include significantly higher pressure than the claimed lower pressure range of up to 50 psi,” and therefore “no reasonable fact finder could conclude that the cited references describe the claimed range with sufficient specificity to anticipate or render obvious the limitation of the claim.” However, the pressurization ranges of Shirasawa and Sasaoka both include the claimed range, and as such, a prima facie case of obviousness exists. Although applicant asserts that the purpose of the pressurization in the instant invention is to prevent the formation of gaps and/or cavities between the lithium metal anode and the solid electrolyte, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art combination cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, the primary reference Shirasawa specifically indicates in [0039] that setting the pressure to be equal or greater than 0.1 kgf/cm2 enhances the degree of adhesion between the various layers that make up the assembled battery. This would include the adhesion between the electrode active materials and the electrolyte material as in the instant application, and the prevention of gaps and/or cavities between a lithium metal electrode active material and a lithium-stuffed garnet solid-state electrolyte material flows naturally from this purpose.
Even if, arguendo, applicant’s assertion that this effect is an unexpected result was given further consideration, attorney arguments do not take the place of evidence where evidence is necessary (see MPEP 716.01(c) II). There is currently no evidence in the form of data or examples to suggest that the claimed hydrostatic pressure of less than 50 psi produces an unexpected result over the prior art. Specifically, there is no evidence to suggest that a pressurization value greater than 50 psi but less than the upper limit of the pressurization ranges of Shirasawa or Sasaoka produces a battery that disadvantageously allows for the formation of gaps and/or cavities between the negative electrode and the electrolyte (see MPEP 716.02(d) II). In fact, the instant specification appears to contradict applicant’s assertion of unexpected results because [0132]-[0146] indicate that the hydrostatic pressure applied by the instant invention may be from 1-5000 psi, which is not only significantly broader than the claimed range, it is also significantly broader than the pressurization ranges of Shirasawa and Sasaoka. This also mitigates against a finding of non-obviousness as asserted by applicant with respect to the breadth of the prior art ranges for pressure being greater than the claimed range. Further, since the claimed pressurization range is significantly narrower than the range recited in the specification, it is the examiner’s position that even taking a pressurization value greater than 50 psi but less than the upper limit of the pressurization ranges of Shirasawa or Sasaoka, one of ordinary skill in the art before the effective filing date of the claimed invention would expect the battery to have the same properties (see MPEP 2144.05 I). 
Even if, arguendo, applicant was to provide evidence to support their assertion of unexpected results, the claim is not currently commensurate in scope with said unexpected result at least for the reason that the lower end of the claimed pressurization range is not bounded. As such, the claim currently includes batteries that maintain a hydrostatic pressure of 0 psi, which one of ordinary skill in the art before the effective filing date of the claimed invention would recognize would not perform the intended function of physically pressing the electrode stacks together to prevent gaps and/or cavities between the negative electrode material and the solid electrolyte material.
Second, applicant attempts to argue that one of ordinary skill in the art would not be motivated to combine Shirasawa with Wachsman (US 2014/0287305 A1). This is not persuasive at least for the reasons previously indicated in the advisory action mailed 23 August 2022, which is incorporated herein. Additionally, applicant’s arguments filed 21 October 2022 do not address at all the secondary reference Sasaoka, which bridges the gap between Shirasawa, having a graphite-based negative electrode material with a generic sulfide or oxide solid electrolyte, and Wachsman, having a lithium metal negative electrode material with a specifically and advantageously improved solid electrolyte including a lithium-stuffed garnet, by teaching that lithium metal and carbon-based negative electrode materials are alternatives to each other in a battery that is pressurized. Therefore, it is the examiner’s position that in view of the teachings of Sasaoka, the proposed combination of Shirasawa with Wachsman as taught by Sasaoka would lead to predictable, successful results to one of ordinary skill in the art before the effective filing date of the claimed invention. Finally, the examiner notes that even though Wachsman addresses mechanical problems associated with brittle, thin electrolytes, if anything, this fact only further supports the examiner’s position that Wachsman and Shirasawa would be combined by one of ordinary skill in the art before the effective filing date of the claimed invention because they are both attempting to reduce internal resistance in the battery (see Shirasawa [0039] and Wachsman (see [0023]) and are therefore analogous art. 
For these reasons, the rejections of record under 35 U.S.C. 103 are upheld below, addressing the newly amended subject matter.

Response to Amendment
New Claim 126 necessitates a new claim objection presented below.
New Claim 129 introduces new matter, which necessitates a new rejection under 35 U.S.C. 112(a).
New Claim 130 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 130 requires that the hydrostatic material is an incompressible fluid, which the specification appears to indicate only corresponds with non-gaseous fluids (see instant specification at [0035] indicating mineral oil, which is a liquid, as an incompressible fluid, and [0111] indicating that a polyisobutylene hydrostatic material is an incompressible fluid, the polyisobutylene being non-elected in the response filed 06 July 2021). Election was made without traverse in the reply filed on 06 July 2021 to prosecute Claims 18 and 25, which are gaseous, i.e. compressible, fluids as the claimed hydrostatic material.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Regarding Claim 12, the examiner notes that the claim requires that the cell “maintains a hydrostatic pressure up to 50 pounds per square inch (PSI),” and considering instant specification [0104], this recitation is interpreted to be unbounded on the lower limit of the claimed range and not including an upper limit of 50 psi since this value is recited separately and alternatively from the “up to 50 psi” range recited by the claim in [0104].

Claim Objections
Regarding Claim 126, the claim recites that the cell “maintains at least 50% of the active surface are of the lithium metal.” This appears to include a typographical error, and based on instant specification [0012], the claim should read “maintains at least 50% of the active area of the lithium metal.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 129 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification, while only describing a lithium metal based negative electrode, does not provide support for specifically excluding carbon from the negative electrode material.

Claim Rejections - 35 USC § 103
Claims 12, 15, 18, 25, 30-31, 33, 37-38, 126, 128-129 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa (US 2012/0208054 A1) in view of Sasaoka (US 2014/0170468 A1) and Wachsman (US 2014/0287305 A1), all of record.
Regarding Claims 12, and 128-129, Shirasawa teaches an electrochemical cell (battery system 300, particularly the fourth embodiment) comprising one or more electrode stacks (electrode plate group 11, see [0099]), a hydrostatic material (pressurizing gas, see [0103]), and an outer-shell material (laminate film 12), wherein each of the one or more electrode stacks comprises a negative electrode (negative electrode sheet, see [0098]), a solid-state electrolyte (see [0101]), a positive electrode (positive electrode sheet, see [0098]); wherein the hydrostatic material contacts the one or more electrode stacks and is contained by an outer-shell material (see [0103] indicating that the gas is filled in the space of the outer package also accommodating the electrode plate group); wherein the bulk modulus of the outer-shell material is greater than the bulk modulus of the hydrostatic material (the hydrostatic material is a pressurizing gas, which necessarily has a lower bulk modulus than the solid laminate case described in at least [0099] to be a metal or resin material); further comprising conductive leads (positive electrode-side terminal electrode 13 and negative electrode-side terminal 14), wherein the conductive leads are in contact with the electrode stack and extend through both the hydrostatic material and the outer-shell material (see [0098] indicating the protrusion of the terminals from inside the pressurized outer package to the outside of the outer package); wherein the conductive leads are integrated into a pouch cell housing which contains the electrochemical cell (see figure 5 showing a pouch cell with integrated terminals 13 and 14), and wherein the cell maintains a hydrostatic pressure (see [0072] indicating hydrostatic pressure as a result of the pressurizing gas) in the range of 0.1 kgf/cm2 to 40 kgf/cm2 at 20° C, which is equal to 1.4 to 569 psi and includes the claimed range of up to 50 psi.
Shirasawa does not teach that the negative electrode is specifically a lithium metal negative electrode that does not include carbon, as required by Claims 12 and 129. Shirasawa particularly teaches a graphite carbon as the negative electrode material (see [0034]).
However, Sasaoka also teaches a battery contained in a pressurized housing and particularly indicates graphite carbon or lithium metal as the negative electrode active material (see [0064], indicating that these materials are alternatives to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphite carbon material recited by Shirasawa with a lithium metal material as recited by Sasaoka since they are alternatives both serving the function of a negative electrode active material in a lithium ion battery, and this modified structure would read on Claim 129 where the lithium metal is selected as the negative electrode instead of carbon.
Shirasawa also does not teach the particular claimed solid-state electrolyte including a lithium stuffed garnet wherein the solid electrolyte has a defect density of less than 5% by surface area a required by Claims 12 and 128. Shirasawa particularly teaches a generic sulfide solid electrode such as Li2S-P2S5 or an oxide solid electrolyte such as Li3PO4 (see [0032]).
However, Wachsman also teaches solid state batteries, and particularly recites a lithium garnet material is cation-doped Li5La3M12O12, where M1 is Nb, Zr, Ta, or combinations thereof, cation-doped Li6La2BaTa2O12, cation-doped Li7La3Zr2O12, and cation-doped Li6BaY2M12O12, where cation dopants are barium, yttrium, zinc, or combinations thereof (see [0008]), which all read on the claimed empirical formulas of Claim 12, and specifically recites this as an improvement over the more popular LiPON (see [0082]), which is a common oxide-based solid electrolyte. Wachsman also indicates that the solid-state electrolyte material is free of pin-hole defects, and that charge/discharge cycles will involve filling/emptying of the SSE scaffold pores, which reads on the recitation of Claim 128 requiring that the solid electrolyte has a surface defect (such as pinhole defects and unfilled pores during intercalation of lithium ions) density of less than 5% by surface area.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly utilize a lithium stuffed garnet such as that of Wachsman instead of the more popular solid electrolyte material LiPON, which would be included in the teaching of Shirasawa as an oxide solid electrolyte, in order to improve high electrochemical stability. 
Regarding Claim 15, Shirasawa further teaches that the hydrostatic material is an inert gas such as nitrogen or argon (see [0103]), and since the instant specification at [0044] also indicates these same gases, it would be expected that they would meet the claimed insulator hydrostatic material.
Regarding Claims 18 and 25, Shirasawa further teaches that the hydrostatic material is a fluid and is a gas (see [0103]).
Regarding Claim 30, Shirasawa does not teach the claimed outer-shell materials. Shirasawa indicates that the outer package material a metal foil of aluminum that is coated with a generic synthetic resin (see [0098]-[0099]).
However, Sasaoka also teaches a stack of pouch batteries (unit cells 10) contained in a pressurized housing (see figure 1, for example). Sasaoka further indicates that the laminate of the pouch cells is a three-layer film composed of polyethylene phthalate/ aluminum/ polyethylene (see [0091]), which reads on the aluminum coated with synthetic resin recited by Shirasawa and particularly reads on the claimed polyester material including polyethylene terephthalate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the particular materials of Sasaoka as the outer-shell material of Shirasawa in order to protect one or more stack units and seal the cell preventing fluid from entering (see Sasaoka [0089]).
Regarding Claims 31 and 131, Shirasawa further teaches that the pressure of the gas reading on the claimed hydrostatic material is preferably 9.8 kPa to 3.9×103 kPa (9.8e-6 to 0.039 GPa and 0.0098 to 3.9 MPa). Therefore, as there is no material distinction between the claimed hydrostatic material and that of Sasaoka, it would be inherent that the bulk modulus of this gas is less than 1 GPa as recited in Claim 31 and between 10-5000 MPa as recited by Claim 131.
Regarding Claim 33, Shirasawa further teaches that the cell maintains an isotropic pressure on the one or more stacks (see [0103] indicating that uniform pressure can be exerted, from all directions, onto the electrode plate group, which meets the definition of isotropic pressure).
Regarding Claim 37, Shirasawa further teaches that the hydrostatic pressure is applied via a gas (see [0103]).
Regarding Claim 38, Shirasawa further teaches that the cell maintains an isotropic and hydrostatic pressure (see at least Claim 1 and [0072] regarding the hydrostatic nature of the pressurizing gas and see [0103] regarding the isotropic nature of the pressurizing gas). 
Shirasawa is silent as to the uniaxial pressure of the pressurizing gas. However, Sasaoka further teaches that hydrostatic pressure is present on the cell stack (see [0008]) as a gas (see [0100]) at a pressure of 0.1 to 10 MPa (14.5 to 1450 psi which also falls within the claimed range of 0 to 5000 psi as required by Claim 39, see [0102]).
It is the examiner’s position that since Sasaoka also specifically teaches gap members (13) and the pressure direction arrows (32) pointing in the vertical direction corresponding to the stacking direction of the cells that a uniaxial pressure within the claimed pressure range is inherently maintained on the cell stack by the fluid of [0100]-[0105].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a uniaxial pressure to the electrode plate group of Shirasawa in order to uniformly pressurize all electrodes in the unit cells (see Sasaoka [0010]).
Regarding Claim 126, the claim recites a functional limitation, requiring that the electrochemical cell maintains at least 50% of the active surface area of the lithium metal in contact with the solid electrolyte. As this function appears to be a result of the claimed hydrostatic pressure applied to the electrochemical cell stack, and there is no claimed material difference between the instant electrochemical cell stack under hydrostatic pressure and that of the previously asserted prior art combination, it would be expected that this function would flow naturally from the prior art.

Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa in view of Sasaoka and Wachsman, as applied to Claim 12 above, and further in view of Hu (WO 2016069749 A1), cited on the IDS filed 27 December 2021.
Shirasawa is silent as to a bonding layer between the positive electrode and the solid-state electrolyte, wherein the binding layer is a gel or liquid electrolyte. However, Hu also teaches a battery cell including a solid-state electrolyte and either a carbon material or lithium metal material negative electrode (see [0012]), and particularly teaches the advantages of including an interfacial layer between the solid electrolyte material and the cathode and/or anode (see abstract). Hu further teaches that these interfacial layers, reading on a bonding layer due to their interfacial nature, include gel or liquid electrolyte materials (see [0017]-[0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an interfacial/bonding layer between the positive electrode and the electrolyte in order to improve the electrical properties (e.g. reduce the impedance) of the interface between the electrode and the solid electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723